Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-20-00200-CV

                  IN THE INTEREST OF C.R., V.R., Jr. & J.R., Children

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-00860
                       Honorable Rosie S. Gonzalez, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that no costs be assessed against appellant in relation to this appeal
because appellant qualifies as indigent under Texas Rule of Appellate Procedure 20.

       SIGNED September 23, 2020.


                                               _____________________________
                                               Beth Watkins, Justice